Citation Nr: 0013335	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-10 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Vocational Rehabilitation and Counseling Division (VR&C), of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which denied a claim by the 
veteran seeking entitlement to Chapter 31 vocational 
rehabilitation benefits.

The Board notes that the veteran's accredited representative, 
in November 1999 and March 2000 statements, asserted that 
there was a claim for entitlement to an increased disability 
rating for a service-connected right knee disorder on appeal 
before the Board.  In this regard, the Board finds that the 
veteran submitted such a claim in February 1997, which was 
denied by RO rating decision in April 1998.  Thereafter, the 
veteran submitted a Notice of Disagreement in June 1998 and 
was issued a Statement of the Case in June 1998.  However, no 
Substantive Appeal of that issue was timely submitted or is 
currently of record.  See 38 C.F.R. §§ 19.32, 20.202. 
20.302(b)  (1999).  The veteran did submit a statement, 
received at the RO in July 1998; however, it does not seek to 
perfect his appeal.  On the contrary, it specifically 
requests RO reconsideration of his right knee claim prior to 
his completing the appeal.  Upon reconsideration in September 
1998, the RO granted the veteran an increased disability 
rating for his right knee disorder.  A November 1998 Report 
of Contact shows that the veteran received notice of the 
grant of the increased disability rating and wanted to know 
when he could expect to receive the increased compensation.  
There is no evidence showing that the veteran wanted to 
perfect the appeal.  That being the case, the Board finds 
that the appeal of the denial (and subsequent grant) of an 
increased disability rating for the veteran's right knee 
disorder was not perfected.  Therefore, it is not before the 
Board.  See 38 C.F.R. §§ 19.35, 20.200  (1999).


FINDINGS OF FACT

1.  Service connection is currently in effect for a right 
knee disorder involving chondromalacia and internal 
derangement, rated 30 percent disabling.  The veteran has no 
nonservice-connected disabilities.

2.  The evidence shows that the veteran has a high school 
education, a 2-year associates degree in maintenance 
mechanics, and a 2-year associates degree in automobile 
mechanics.  He has been employed on a full-time basis for 23 
years as a forklift operator, a preservation servicer, and, 
most recently, an automotive machinist.

3.  In February 1997, a VA counseling psychologist concluded 
that the veteran did not have an employment handicap because 
he overcame his employability impairment through his current 
occupation.

4.  The veteran's current employment is in a position which 
is consistent with his pattern of abilities, aptitudes, and 
interests, and he is successfully maintaining that 
employment.


CONCLUSION OF LAW

The veteran does not have an employment handicap and, thus, 
does not meet the criteria for entitlement to benefits under 
Chapter 31, Title 38, United States Code. 38 U.S.C. §§ 3100, 
3101, 3102, 5107 (1994 & Supp. 1999); 38 C.F.R. §§ 21.1, 
21.35, 21.40, 21.51  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory background

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to provide for all services and 
assistance necessary to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C. § 3100  (1994); see 38 C.F.R. § 21.1(a)  (1999).

The law, and corresponding VA implementing regulations, 
provide that the initial requirements for basic eligibility 
for vocational rehabilitation benefits under Chapter 31 are 
that a veteran have a service-connected disability rated as 
at least 20 percent disabling and incurred or aggravated in 
service on or after September 16, 1940; and that he be 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C. § 3102(1)(A), (B)  (1994 & 
Supp. 1999); 38 C.F.R. §§ 21.1(b), 21.40(a), (b)  (1999).  An 
"employment handicap" is defined by VA regulations as "an 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests."  38 U.S.C. § 3101(1)  
(1994); 38 C.F.R. §§ 21.35(a), 21.51(b)  (1999).  
"Impairment" means "restrictions on employability caused 
by both service-connected and nonservice-connected 
disabilities, deficiencies in education and training, 
negative attitudes towards the disabled, and other pertinent 
factors.  38 C.F.R. § 21.51(c)  (1999).

It must be noted that VA regulations provide that, although 
the veteran's service-connected disability need not be the 
sole or primary cause of an employment handicap, it must 
"materially contribute" to the impairment in employability.  
38 U.S.C.A. § 21.51(c)(1), (2), (e)  (1999).  However, in 
Davenport v. Brown, 7 Vet. App. 476  (1995), the United 
States Court of Appeals for Veterans Claims (Court) found no 
statutory support for VA's regulations requiring that a 
service-connected disability "materially contribute" to the 
employment handicap.  It stated that such an interpretation 
essentially requires that there be a causal relationship 
between a service-connected disability and employment 
handicap and that the express language and legislative 
history of § 3102 does not provide for such a requirement.  
Davenport, 7 Vet. App. at 486.  Therefore, it held that the 
"materially contribute" requirement of § 21.51(c), and any 
other related sections, was in excess of VA's statutory 
authority and, thus, was invalid.  Id.

[Subsequent to the Court's decision in Davenport, and in 
response to it, Congress amended the definition of 
"employment handicap" to require a causal relationship 
between it and a service-connected disability.  While not 
using the "materially contribute" language, Congress 
required that the handicap result "in substantial part" 
from a service-connected disability.  See Veterans' Benefits 
Improvements Act of 1996, § 101(a), Pub. L. No. 104-275, 110 
Stat. 3322 (codified as amended at 38 U.S.C. § 3101(1)  (1994 
& Supp. 1999)).  The effect of the amendment is to overrule 
the holding of Davenport.  However, the amendment is 
effective only for claims submitted after October 9, 1996.  
Id.  In this case, the veteran's claim was received in 
September 1996; therefore, the additional statutory 
requirements do not apply to him because the holding of 
Davenport is more liberal and, thus, more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308  (1991) (Where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.)] 

Therefore, in this case, the Board places no "materially 
contribute" requirement on the veteran in this case.  In 
actuality, the issue is irrelevant for present purposes 
because, in this case, the veteran has claimed only one 
disability, a right knee disorder, and that disability is 
service-connected.  There are no nonservice-connected 
disabilities for the Board to consider in determining the 
presence of an employment handicap.  Hence, a finding of an 
employment handicap would automatically be "materially" and 
"substantially" related to his service-connected 
disability.

To determine whether or not the veteran is in need of 
rehabilitation due to an employment handicap, VA shall 
provide an initial evaluation to determine, inter alia, the 
existence of an employment handicap through consideration of 
the handicapping effects of his disabilities on his 
employability and independence in daily living, his residual 
physical and mental capabilities, and his ability to function 
independently, based on his education, employment history, 
and other personal history.  38 C.F.R. § 21.50  (1999).  An 
employment handicap entitling the veteran to Chapter 31 
benefits exists when he has an impairment of employability 
and has not overcome the effects of the impairment through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51(f)  
(1999).

An employment handicap does not exist if the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; or 
if the veteran has overcome the effects of the impairment or 
employability through employment in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i), 
(iii)  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C. § 5107(b)  (1994).

II.  Analysis

Initially, the Board finds that the veteran has a service-
connected disability rated as at least 20 percent disabling.  
The evidence of record in the veteran's VA compensation 
claims file shows that he was granted service-connection for 
a right knee disorder involving chondromalacia and internal 
derangement by RO rating decision in August 1996.  In that 
decision, the RO assigned a 20 percent disability rating.  
More recently, in a September 1998 decision, the RO granted 
the veteran an increased disability rating, to 30 percent, 
for his service-connected right knee disorder.  Therefore, 
the first part of the initial requirement for VA vocational 
rehabilitation benefits is satisfied.  38 U.S.C. § 3102(1)(A)  
(1994 & Supp. 1999); 38 C.F.R. §§ 21.1(b), 21.40(a)  (1999).

The Board also finds that the veteran has impairment in his 
employability due to disability, i.e. his right knee 
disorder.  This is most probatively shown by a February 1997 
VR&C initial vocational evaluation report and associated 
counseling record.  Those documents show that the veteran's 
service-connected knee prevents him from walking or standing 
for extended periods of time and renders him unable to 
consistently lift, squat, kneel, crouch, or crawl.  He 
experiences pain in the knee following periods of overuse.  
He wears a knee brace and takes Motrin for pain.  The report 
indicates that additional surgery may be needed in the 
future.  It was opined that there is a possibility that 
employers would have concerns that people with foot or knee 
disabilities may be absent more than other employees and that 
they may be unable to perform some jobs.  Other pertinent 
factors were that the veteran had mild stress due to his 
employment situation.  Based on this evidence, the counseling 
report specifically concludes that the veteran had an 
impairment to employability.

The physical findings of the February 1997 VA vocational 
evaluation report are consistent with other medical evidence 
in the veteran's Chapter 31 and VA compensation claims files.  
Medical evidence in those files consists of private and VA 
medical records, including an April 1998 VA examination 
report.  That report indicates that the veteran's right knee 
had pain on motion, edema, instability, weakness, and 
tenderness.  The veteran walked with a slight limp and had 
guarded movement of the knee.  Range of motion was 0 to 80 
degrees.  Diagnosis was degenerative joint disease of the 
right knee with a loss of motion and function due to pain.  
Similarly, a May 1998 VA magnetic resonance imaging (MRI) of 
the right knee revealed advanced degenerative arthropathy 
involving all 3 compartments of the right knee with post-
surgical changes to the lateral meniscus, anterior cruciate 
ligament (ACL) disruption, and moderate effusion.  Objective 
findings consistent with the 1998 VA examination report and 
MRI study are noted in several other, less recent medical 
documents, including a February 1997 private physician letter 
in which it was opined that the veteran had moderate to 
severe arthritis of the knee; it was suspected that he would 
ultimately need a reconstructive knee replacement.

Overall, it is clear that the veteran has an impairment in 
employability.  Therefore, the determinative issue for 
purposes of this claim is whether he has overcome the effects 
of the impairment in employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2)(iii)  (1999).  On this 
point, the Board must conclude that he has.

In making its determination, the Board finds that, according 
to the 1997 VR&C vocational rehabilitation report, the 
veteran completed high school prior to serving 4 years in the 
military.  He also reported earning a 2-year associates 
degree in maintenance mechanics and a 2-year associates 
degree in automobile mechanics.  Since service, he has worked 
consistently for approximately 23 years, all at the Bynum 
Army Depot.  From 1977 to 1982, he worked as a forklift 
operator.  From 1982 to 1986, he worked as a preservation 
servicer.  From 1986 to the present, he has worked as an 
automotive machinist.  The current job requires occasional 
heavy lifting, regular standing, and walking for prolonged 
periods.  He works on an assembly line which rebuilds tank 
parts.  The veteran indicated that his employment aggravates 
his service-connected disability.  Mental status examination 
revealed no abnormalities.  Intelligence quotient (IQ) 
testing revealed that he was on the high level of 
intelligence, generally meaning that he was educable at the 
graduate school levels.  Reading was at the post-high school 
level, while arithmetic was at the 8th grade level.  Holland 
Typology testing revealed that the veteran indicated ideal 
jobs of a machinist, heavy truck driver, carpenter, plumber, 
diesel mechanic, and automobile mechanic.  All of these 
occupations were considered moderately good occupations in 
light of the veteran's interests and skills.  Self-Directed 
Search (SDS) testing revealed that the veteran had traits 
similar to those who worked as press operators, mail 
handlers, and tractor operators.  Synthesis of the vocational 
evaluation indicates that the veteran's current training and 
experience qualified him for work which is stable and with 
satisfactory income and benefits.  However, the veteran 
indicated that his current occupation seemed to be 
aggravating his service-connected disability.  Thus, he 
wished to be retained in a less physically demanding field.

Based on the above evidence, the VR&C counseling report 
reflects that the veteran's present occupation is suitable in 
regard to his experience and training, does not aggravate his 
disabilities, and suits his interests and abilities.  
Overall, the VA psychologist concluded that the veteran had 
overcome the effects of the impairment in his employability 
and, thus, did not have an employment handicap.  The Board 
agrees with this conclusion.  The veteran's work experience 
is as a forklift operator, a preservation servicer, and an 
automotive machinist.  He has college degrees in maintenance 
mechanics and automobile mechanics.  Testing indicated that 
his ideal job would be being a machinist, heavy truck driver, 
carpenter, plumber, diesel mechanic, or automobile mechanic.  
His personality traits from SDS testing most resemble those 
of a press operator, mail handler, or tractor operator.  
Overall, the Board finds that his current employment as a 
machinist is wholly consistent with the above-listed 
experience, abilities, aptitude, and interests.  It concedes 
that his current job may not be perfectly suitable for his 
physical ability, given his right knee disorder.  The duties 
of his job apparently require prolonged standing, walking, 
and other activities which are not in symphony with a person 
with a knee disability.  However, the laws and regulations do 
not require that a current occupation be a perfect match in 
order to conclude that a veteran overcame his employability 
impairment.  They require that the current job be 
"consistent" with the overall pattern of a veteran's 
abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.51(f)(2)(i)(iii)  (1999).  In this case, the Board 
concludes that the current occupation satisfies these 
requirements, as was opined by a VA psychologist on 
vocational evaluation.  In addition, he is successfully 
maintaining that employment.  Thus, the veteran has overcome 
his employability impairment and is not entitled to Chapter 
31 vocational rehabilitation benefits.

The Board sympathizes with the veteran's expressed desire to 
improve his situation by obtaining additional training to 
seek work as a machinist supervisor or other related position 
that might not require as much use of his knee.  However, it 
must be pointed out the underlying tenet of VA's vocational 
rehabilitation program is to enable veterans with service-
connected disabilities to obtain independence in daily living 
and to obtain and maintain suitable employment.  In this 
case, the veteran, to his credit, is independent and 
currently has suitable employment.

Accordingly, the Board finds that the criteria necessary to 
establish eligibility for benefits under Chapter 31 are not 
met.  The veteran does not have an employment handicap.  38 
U.S.C. §§ 3101, 3102, 5107 (1994 & Supp. 1999); 38 C.F.R. §§ 
21.1, 21.35, 21.40, 21.51 (1999).  The doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal does not apply because the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to the determinative issue in this case.  
38 U.S.C. § 5107(b)  (1994).


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

